Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered December 8, 1986, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis for concluding that the defendant was denied the effective representation of counsel on his motion to vacate his guilty plea on the ground that his ability to enter the plea was impaired by his use of medication. Counsel sought and obtained an expert examination of the defendant prior to sentencing in order to establish a basis for the claim. That the expert’s report failed to support the defendant’s claim did not render counsel’s representation ineffective. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.